—Judgment unanimously affirmed. Memorandum: County Court properly determined that the showup identification of defendant was not unduly suggestive (see, People v Duuvon, 77 NY2d 541, 544-545). Defendant was apprehended a short distance from the crime scene, and the showup was conducted at the crime scene approximately 15 minutes after the robbery occurred. Even if we were to assume, arguendo, that defendant was in handcuffs when viewed by complainant, that would not render the showup identification unduly suggestive, nor does the fact that the complainant was told by the police that she would be viewing someone in custody (see, People v Edwards, *956259 AD2d 343, lv denied 93 NY2d 969; People v Lawhorn, 199 AD2d 123, 124, lv denied 83 NY2d 855; see also, People v Becht, 236 AD2d 792, lv denied 89 NY2d 1088, cert denied 522 US 887). (Appeal from Judgment of Monroe County Court, Egan, J. — Robbery, 1st Degree.) Present — Pine, J. P., Wisner, Hurl-butt, Kehoe and Lawton, JJ.